Citation Nr: 0310805	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-02 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Education Assistance under 
chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO) which denied the issues on appeal. 

In August 2002, the appellant testified at a personal hearing 
before the undersigned  in Washington, D.C.  A transcript of 
the hearing has been associated with the VA claims folder.


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA imposed additional obligations on 
VA when adjudicating veterans' claims.  In particular, VA 
must inform the claimant of information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103.   
The amended duty to notify also requires VA to 

notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on behalf 
of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the RO has not fully complied with the duty to 
notify under the VCAA.  That is, there is no notice to the 
appellant of the division of responsibilities between her and 
VA in obtaining evidence necessary to substantiate her claim.  
See Quartuccio, supra.  

A recent decision of the U. S. Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing claimants notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to statute.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  Thus, if the record has a 
procedural defect with respect to  the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the RO because 
the record does not show that the appellant was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.    

In addition, in October 2002, the Board undertook additional 
development in this case pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  As a result of the development action, 
additional records, including the veteran's service medical 
records, personnel records, and treatment records were added 
to the claims file in May 2003.

In the above noted Disabled American Veterans case, 
promulgated after the Board's development action was 
initiated, the Federal Circuit specifically noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  Accordingly, this case must be remanded to 
the RO so that the RO may consider the additional evidence 
noted above.  Under these circumstances, it would potentially 
be prejudicial to the claimant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The Board additionally observes that the appellant recently 
submitted additional evidence directly to it via her 
accredited representative.  This remand will enable the RO to 
review such evidence.  

Consequently, this case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all appropriate 
notification  required by the VCAA is completed.  
The RO should also review the file in order to 
determine if additional evidentiary development is 
necessary and if so undertake such development.  If 
any records sought are not obtained, the RO should 
notify the appellant of the records that were not 
obtained, explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  Thereafter, the RO should readjudicate the 
appellant's claim, taking into consideration any 
and all evidence which has been added to the 
record since its last adjudicative action.  If the 
benefits sought on appeal remains denied, the 
appellant and her representative should be 
provided a Supplemental Statement of the Case that 
contains notice of all relevant actions taken on 
the claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



